Citation Nr: 0120490	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  96-23 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
major depression.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO assigned 
an initial 10 percent evaluation for major depression 
following a grant of service connection by the Board earlier 
that month.  The Board has rephrased the issue listed on the 
title page to reflect that this is an initial rating claim.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (where an 
appeal stems from an initial rating, VA must frame and 
consider the issue as to whether separate or "staged" ratings 
may be assigned for any or all of the retroactive period from 
the effective date of the grant of service connection in 
addition to a prospective rating).  In a Supplemental 
Statement of the Case dated in September 1996, the RO granted 
a 50 percent evaluation effective to the date of claim.

The Board notes that, during his July 1996 appearance before 
the RO, the veteran may have raised a claim for service 
connection for ulcers as secondary to service connected major 
depression.  In light of his allegations of unemployability, 
the veteran also appears to have raised a claim for a total 
disability rating based upon individual unemployability 
(TDIU).  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001) (where a claimant submits evidence of medical 
disability and makes a claim for highest rating possible, and 
additionally submits evidence of unemployability, VA must 
consider TDIU claim).  These claims are referred to the RO 
for appropriate action.


REMAND

The record reflects that the veteran failed to appear for his 
Travel Board hearing scheduled on May 2, 2001.  His March 
2001 hearing notice was returned as undeliverable.  Upon 
review of a May 2000 letter sent by his attorney of record, 
the Board notes that the veteran's hearing notice may have 
been sent to an outdated address of record.  The RO should 
update the veteran's address of record in accordance with the 
May 2000 letter by his attorney and schedule him for personal 
hearing before a member of the Travel Board.  Accordingly, 
the case is REMANDED for the following action:

The RO should undertake appropriate scheduling 
action for a personal hearing before a member of 
the Travel Board at the North Little Rock, 
Arkansas RO.  Notice should be sent to the veteran 
and his attorney in accordance with applicable 
regulations.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


